TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00568-CR


Essie Tyrone Grant, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
NO. 63176, HONORABLE FANCY H. JEZEK, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Essie Tyrone Grant pleaded guilty to the offense of aggravated robbery. 
See Tex. Penal Code Ann. § 29.03 (West 2003).  Grant seeks to appeal from the judgment of
conviction.  The district court has certified that this is a plea-bargain case and that the defendant has
no right of appeal.  Accordingly, we dismiss the appeal.  See Tex. R. App. P. 25.2(a)(2), (d).


						__________________________________________
						Bob Pemberton, Justice
Before Chief Justice Law, Justices Puryear and Pemberton
Dismissed
Filed:   October 28, 2008
Do Not Publish